DETAILED ACTION
Status of Application
Claims 1-20 have been examined in this application. This is the First Office Action on the Merits (FOAM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2020 and 7/11/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The claim are drawn to an importance of a facility. What an importance of a facility entrails is unclear and indefinite. Because “importance” is a relative term (one measure of determining importance may be true for one person and not to another), any metric associated with a facility may be interpreted as being “important”. The scope of the term is unclear. The limitation is interpreted as being a metric associated with a facility type.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 15 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recite:
a)	 accessing, by a computing system comprising one or more processors, travel data comprising information associated with a starting location and a destination; b)	determining, by the computing system, one or more routes from the starting location to the destination, wherein each of the one or more routes is associated with one or more regions; c)	determining, by the computing system, one or more travel costs respectively associated with travelling from the starting location to the destination via each of the one or more routes; d)	determining, by the computing system, one or more convenience costs respectively associated with an availability of one or more facilities within the one or more regions associated with each of the one or more routes; e)	selecting, by the computing system, based at least in part on the one or more travel costs, the one or more convenience costs, and one or more travel criteria, a travel route from the one or more routes, wherein the one or more travel criteria are associated with travel preferences; and f)	generating, by the computing system, route data comprising information associated with one or more indications based at least in part on the travel route
	Limitation a), under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a “computing system”. That is, other than reciting “computing system”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computing system” language, step a) a person accessing data from memory or the senses associated with a starting and destination locations. Similarly, limitation b), under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for “computing system” language, step b) may be a person mentally determining several routes from an origin to a destination, particularly when the road network is known. Similarly, limitation c) is a process that covers performance of the limitation in the mind. For example, may associated a monetary or time cost for each route (e.g. Route A will use more gas than Route B). Similarly, limitation d) is a process that covers performance of the limitation in the mind. For example, a person may associate stopping at a fuel station along one of the routes with an added time cost. Similarly, limitation e) is a process that covers performance of the limitation in the mind. For example, a human may then decide on which route to take based on the overall travel cost (e.g. Route A takes the least time during rush hour), a cost for stopping (e.g. Route A has a convenient gas station at location X), and a preference (e.g. Route A is more scenic during rush hour). Similarly, limitation f) is a process that covers performance of the limitation in the mind. For example, a human mind may make note of the chosen route either mentally or with the aid of pen and paper. 
	The judicial exception is not integrated into a practical application. The claims recite the following additional elements: “computing system” (Claims 1 and 18), “one or more processors” (Claims 1, 15, and 18) “one or more tangible non-transitory computer-readable media” (Claim 15). The additional elements are generic computer parts recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of monitoring information and determining information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept. The claim is not patent eligible.
Claim(s) 2-14, 16-17, and 19-20 is/are rejected under 35 U.S.C. 101 as being dependent on rejected claim(s) 1, 15, and 18, respectively, and for failing to cure the deficiencies listed above.		Claims 2, 4-7, 10, 11, and 13 are further drawn to details of the travel criteria, the travel costs, convenience costs, and facilities. A human mind may think of or determine all of the recited details. No additional elements beyond what is recited in the independent claims is claimed.	Claim 3 is drawn to determining travel criteria based on user preferences and adjusting a weighting of travel costs thereupon. A human mind may adjust a weighting/importance of a travel cost based on user preferences. No additional elements beyond what is recited in the independent claims is claimed.	Claim 8 is drawn to prioritizing the facilities based on refueling facilities. The examples provided in the rejection of Claim 1 show how this limitation may be performed in a human mind. No additional elements beyond what is recited in the independent claims is claimed.	Claim 9 is drawn to determining an alternative route. Just as in claim 1, a human mind may determine a route based on a variety of criterial and make note of it. No additional elements beyond what is recited in the independent claims is claimed.	Claim 12 is drawn to determining a location of a device and indicating when the device exceeds a threshold distance from a route. A human mind may determine where the vehicle is located and when it goes of the determined route. No additional elements beyond what is recited in the independent claims is claimed.	Claim 14 is drawn to using a Voronoi diagram with respect to the facilities. A human mind may partition a mental map or with the aid of pen and paper as a Voronoi diagram. No additional elements beyond what is recited in the independent claims is claimed.	Claim 16 and 17 are further drawn to the route being determined based on routing constraints. A human mind may add constraints to the route determining method of Claim 15. Claim 17 further narrows the criteria to satisfy the constraints, all of which a human mind may perform. No additional elements beyond what is recited in the independent claims is claimed.	Claim 19 is drawn to the facilities being used in the route determination being identified based on image content analysis. This is an additional element which does not practically integrate the abstract idea because it is merely gathering data that has already been processed. Moreover, the claim does not even require that the images be used in the routing algorithm; it merely further narrows that the facilities are identified using the image analysis. Identifying buildings based on image analysis and machine learning is not significantly more as evidenced by Park (US 2021/0209841 A1).	Claim 20 is drawn to controlling a vehicle system based on the route data. The claim recites several vehicle subsystems which perform the control. This is an additional element but does not practically integrate the abstract idea because it merely ties the abstract idea to a particular technology. The controlling step is recited at a high level of generality and, as recited, is merely generally linked to the abstract idea of Claim 18. Generally tying an abstract idea to a particular technology is not significantly more as held by Flook.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-11, 13, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poppen et al. (US 2018/0023969 A1).
As per Claim 1, Poppen et al. discloses a computer-implemented method of navigation, the computer-implemented method comprising: 	accessing, by a computing system comprising one or more processors, travel data comprising information associated with a starting location and a destination ([0036]); 	determining, by the computing system, one or more routes from the starting location to the destination, wherein each of the one or more routes is associated with one or more regions ([0044-0045]; “Original Route”; When a plurality of POIs are considered, multiple routes are created/considered); 	determining, by the computing system, one or more travel costs respectively associated with travelling from the starting location to the destination via each of the one or more routes ([0044-0045]; “… minus the cost from the origin to the destination along the original route”); 	determining, by the computing system, one or more convenience costs respectively associated with an availability of one or more facilities within the one or more regions associated with each of the one or more routes ([0044-0045]; “cost from origin to route departure point, plus cost from the departure point to the node, plus cost from the node to the return point on the route, plus cost from the return point to the destination”); 	selecting, by the computing system, based at least in part on the one or more travel costs, the one or more convenience costs, and one or more travel criteria ([0017]; “preferences selected by the driver—for example, avoiding toll roads”), a travel route from the one or more routes, wherein the one or more travel criteria are associated with travel preferences ([0044-0045]); and 	generating, by the computing system, route data comprising information associated with one or more indications based at least in part on the travel route ([0017, 0029]).

As per Claim 2, Poppen et al. discloses the computer-implemented method of claim 1, wherein the one or more travel criteria are based at least in part on one or more preferences associated with the one or more travel costs or the one or more convenience costs ([0017]).

As per Claim 3, Poppen et al. discloses the computer-implemented method of claim 1, further comprising: 	determining, by the computing system, the one or more travel criteria based at least in part on one or more user preferences ([0017]); and 	adjusting, by the computing system, a weighting of the one or more travel costs or the one or more convenience costs based at least in part on the one or more user preferences ([0017]).

As per Claim 4, Poppen et al. discloses the computer-implemented method of claim 1, wherein the one or more travel costs are based at least in part on a maximum travel time or a maximum travel distance associated with the one or more routes ([0035, 0039]).

As per Claim 5, Poppen et al. discloses the computer-implemented method of claim 1, wherein the one or more convenience costs are based at least in part on an importance of each type of the one or more facilities ([0046]; See 112(b). Setting the bound to be tighter may be interpreted as excluding POIs further away because they are less important or the closer locations are more important).

As per Claim 6, Poppen et al. discloses the computer-implemented method of claim 1, wherein the one or more travel costs are based at least in part on an estimated distance or an estimated travel time associated with each of the one or more routes ([0035, 0039]).

As per Claim 7, Poppen et al. discloses the computer-implemented method of claim 1, wherein the one or more convenience costs are based at least in part on a number of the one or more facilities within each of the one or more regions ([0040]), a distance of each of the one or more facilities from the one or more routes ([0046]), or a number of different types of the one or more facilities within each of the one or more regions ([0005, 0019]).
As per Claim 9, Poppen et al. discloses the computer-implemented method of claim 1, further comprising: 	determining, by the computing system, based at least in part on the one or more travel costs, the one or more convenience costs, or the one or more travel criteria, one or more alternative travel routes from the one or more routes, wherein the one or more alternative travel routes comprise the one or more routes that satisfy the one or more travel criteria and have a lowest combination of the one or more travel costs or the one or more convenience costs ([0044]); and 	generating, by the computing system, the route data comprising information associated with one or more alternative indications associated with the one or more alternative routes ([0017, 0029]).

As per Claim 10, Poppen et al. discloses the computer-implemented method of claim 1 satisfying the one or more travel criteria can include a route of the one or more routes having one or more road segments that are contiguous between the starting location and the destination (Figs. 2-3).

As per Claim 11, Poppen et al. discloses the computer-implemented method of claim 1, wherein the one or more travel criteria comprise the one or more facilities being within a predetermined distance of the one or more routes ([0046]), or a type of the one or more facilities being within a predetermined distance of the one or more routes.
As per Claim 13, Poppen et al. discloses the computer-implemented method of claim 1, wherein the one or more facilities comprise one or more refueling stations, one or more eating establishments, one or more lavatories, or one or more recreation areas ([0005]). 
As per Claim 16, Poppen et al. discloses the one or more tangible non-transitory computer-readable media of claim 15, wherein the one or more routes are based at least in part on one or more route constraints that constrain a number of the one or more routes ([0007]).

As per Claim 17, Poppen et al. discloses the one or more tangible non-transitory computer-readable media of claim 16, wherein satisfying the one or more route constraints comprises a threshold route distance ([0007]), a threshold route travel time ([0007]), or a minimum distance to a refueling facility from any location along the one or more routes ([0006, 0046]), wherein the threshold distance comprises a maximum route distance based at least in part on a distance between the starting location and the destination ([0046]), and wherein the threshold route travel time comprises a maximum travel time based at least in part on an estimated travel time between the starting location and the destination ([0028]).
Regarding Claim(s) 15 and 18: all limitations as recited have been analyzed with respect to Claim(s) 1. Claim(s) 18 pertain(s) to an apparatus corresponding to the method of Claim(s). Claim(s) 15  pertain(s) to a non-transitory computer-readable storage medium having instructions corresponding to the method of Claim(s). Claim(s) 15 and 18 do/does not teach or define any new limitations beyond Claim(s) 1, therefore is/are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poppen et al. (US 2018/0023969 A1) in view of Cashler (US 2018/0299897 A1).
As per Claim 8, Poppen et al. does not disclose the computer-implemented method of claim 1, wherein each of the one or more facilities are prioritized based at least in part on a respective importance associated with a facility type of each of the one or more facilities, and wherein the one or more facilities associated with a refueling facility type are of the highest priority.	However, Cashler et al. teaches the old and well-known technique of prioritizing fuel stations above all else in determining a route ([0028]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Poppen et al.  to provide the aforementioned limitations taught by Cashler et al. with the motivation of preventing a vehicle from running out of fuel.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poppen et al. (US 2018/0023969 A1) in view of Khasis (US 2018/0003516 A1).
As per Claim 12, Poppen et al. discloses the computer-implemented method of claim 1 wherein the one or more indications comprise one or more visual indications or one or more audible indications ([0017]), and wherein the generating, by the computing system, route data comprising one or more indications based at least in part on the travel route comprises: 	determining, by the computing system, a location of a device associated with the travel route, wherein the device comprises a vehicle or a navigation device ([0015]).	Poppen et al. does not disclose generating, by the computing system, the one or more indications when a distance between the device and the travel route exceeds a threshold distance.	However, Khasis teaches the aforementioned limitation ([0068]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Poppen et al. to provide the aforementioned limitations taught by Khasis with the motivation of improving driver accountability, identifying better routes for future routing, and helping fleet management ([0004]).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poppen et al. (US 2018/0023969 A1) in view of Suvitie (US 2019/0227540 A1).
As per Claim 14, Poppen et al. does not disclose the computer-implemented method of claim 1 wherein the one or more regions correspond to one or more cells of a Voronoi diagram that is based at least in part on a geographic area comprising the starting location and the destination, and wherein each of the one or more cells of the Voronoi diagram is based at least in part on one or more locations of the one or more facilities in the geographic area.
	However, Suvitie teaches the aforementioned limitation ([0049]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Poppen et al. to provide the aforementioned limitations taught by Suvitie with the motivation of improve travel time/performance of the vehicle.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poppen et al. (US 2018/0023969 A1) in view of Park (US 2021/0209841 A1).
As per Claim 19, Poppen et al. does not disclose the computing system of claim 18, wherein the one or more facilities are identified based at least in part on use of image content analysis performed by one or more machine-learned models.	However, Park teaches the aforementioned limitation ([0099-0107]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lawlor et al. to provide the aforementioned limitations taught by Park with the motivation of improving the updating of maps ([0009]).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poppen et al. (US 2018/0023969 A1) in view of Szubbocsev (US 2021/0018924 A1).
As per Claim 20, Poppen et al. does not disclose the computing system of claim 18, further comprising: 	controlling one or more vehicle systems of a vehicle based at least in part on the route data, wherein the one or more vehicle systems comprise one or more motor systems, one or more steering systems, one or more notification systems, or one or more braking systems.	However, Szubbocsev teaches the aforementioned limitation (Abstract).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Poppen et al. to provide the aforementioned limitations taught by Szubbocsev with the motivation of improving charging of electric vehicles.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure can be found in the attached form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619